          Case 1:14-cv-09788-LTS-GWG Document 84 Filed 01/30/20 Page 1 of 2




William Cafaro, Esq.                        108 West 39th Street, Suite 602                       Louis M Leon, Esq.
ADMITTED IN NY, CA, MD & TX                  New York, New York 10018                                      Associate
Email: bcafaro@cafaroesq.com                  Telephone: 212.583.7400                                          ADMITTED IN NY
                                               Facsimile: 212.583.7401            Email: lleon@cafaroesq.com
Amit Kumar, Esq.                                 www.cafaroesq.com
Managing Attorney                                                                         Andrew S. Buzin, Esq.
ADMITTED IN NY & NJ                                                                                 Of Counsel
Email: akumar@cafaroesq.com                                                                   ADMITTED IN NY, FL & DC

                                                               January 30, 2020
  ViaECF
  Hon. Gabriel W. Gorenstein, U.S.M.J
  United States District Court
  Southern District of New y ork ~ ~ ~ n(\  C                                         :'.:·;~;· -·-· ·-·---··--·~:J
                                                                                      :,~_?   .':_;   i.J:


                                      l\}
  500 Pearl Street, Courtroom 6B ! 1.• i :/ !   U ENDORSED                         .- ,       -\ /j   'i:-: ~ :J,-i~

  New York, NY 10007                                                                          ·                _-'. .: '/'i""t T~Y E~'Tl.1l~D I


                               Re: Castro, et al v. 3920 BWY Rest. Inc. et al
                                                                                                                         ./
                                                                                                                       ?-/Ii ""
                                                                                                                                  .,.  --- .. ·- ·--·
                                                                                                                                    d ()
                                                                                                                                    . ·--~---" --

                                   Case No. 14-cv-09788 (LTS) (GWG)                                                                              . -..»,..-•rl   l




  Your Honor,

         This firm represents the Plaintiffs in the above referenced action brought under the Fair
  Labor Standards Act ("FLSA") and New York Labor Law ("NYLL"). We write, with the consent
  of Answering Defendants' counsel, to request an extension of time to file the filings required in
  by Paragraphs 2, 4, 5, and 6 of Judge Swain's Order Regarding Pre-trial Requirements in this
  Matter. See, Doc. # 77.

          On January 15, 2020, the Court shortened the Parties deadline to make these filings to on
  or before February 19, 2020. The Parties are requesting a short, 30 day extension of this deadline
  from February 19, 2020 to March 20, 2020. No previous requests for an extension of time
  concerning these filings have been made. The Parties are requesting this relief for several reasons
  h M'ever the main reason is that the Parties have begun settlement discussions in earnest and
  ext nding this deadline will conserve the Defendants' litigation resources which may be used to
  pa the Plaintiffs in this action. Moreover, undersigned counsel has potential scheduling
  di 1culties due to two upcoming trials in the Southern and Eastern Districts ofNew York.

           We thank the Court for its courtesy in this regard.

                                                               Respectfully submitted,
                                                               LAW OFFICES OF WILLIAM CAFARO


                                                               {J;k-
